UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4038
ALFRED MILTON RIVERA,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-01-75)

                      Argued: December 4, 2002

                      Decided: January 6, 2003

     Before WILKINSON, Chief Judge, and WILLIAMS and
                  MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: John Joseph Korzen, ANDERSON, KORZEN & ASSO-
CIATES, Kernersville, North Carolina, for Appellant. Harry L. Hob-
good, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee. ON BRIEF: Anna Mills Wagoner, United States Attor-
ney, Greensboro, North Carolina, for Appellee.
2                     UNITED STATES v. RIVERA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Alfred Milton Rivera ("Rivera") was convicted by a jury of violat-
ing 21 U.S.C. § 841, Possession with Intent to Distribute Cocaine
Base. Rivera now seeks to dismiss the federal indictment against him
on the grounds that it was the result of a vindictive prosecution and
therefore violated his due process rights. Finding no merit to this
claim, we affirm the judgment of the district court.

                                 I.

   The circumstances relevant to the present federal prosecution
began in 1995, when then Forsyth County Assistant District Attorney
Robert Lang unsuccessfully prosecuted Rivera for possession of ille-
gal drugs. Lang subsequently prosecuted Rivera on two counts of first
degree murder in 1997. The jury returned a guilty verdict and Rivera
was sentenced to death. However on appeal the North Carolina
Supreme Court vacated the jury’s verdict and awarded Rivera a new
trial. In November 1999, Rivera was retried by a different prosecutor
and acquitted.

   On the evening of December 29, 2000, Rivera and another passen-
ger were driving a rental car in downtown Winston-Salem, North Car-
olina, when Officer R.B. Readus of the Winston-Salem Police
Department observed Rivera run through a red light. Officer Readus
followed Rivera and activated his siren to signal Rivera to stop.
Rivera pulled his car onto a side street and parked.

   Each time Officer Readus approached Rivera’s side window during
the traffic stop, he detected a strong odor of marijuana. Officer
Readus asked Rivera to step out of the car and walk around to the
trunk. Rivera consented to be searched. During the search, Officer
                       UNITED STATES v. RIVERA                         3
Readus found a small amount of marijuana and $2,354.01 in cash, and
67.4 grams of cocaine base ("crack") in Rivera’s clothing.

   Officer Readus then placed Rivera under arrest. The state charged
Rivera with possession of marijuana, possession of drug parapherna-
lia, three counts of felonious trafficking in cocaine, one count of felo-
nious possession with intent to manufacture, sell, and deliver cocaine,
and one count of felonious maintenance of a vehicle for keeping and
selling controlled substances.

   Rivera made his initial appearance in state court in early January
2001. Robert Lang, who no longer worked for the Forsyth County
District Attorney’s Office and had become an Assistant United States
Attorney for the Middle District of North Carolina, was in the court-
room at the time of this appearance. It is unclear whether Lang was
attending Rivera’s initial appearance in a professional or personal
capacity, as Lang testified that he was present in state court that day
for dual purposes. First, his duties as a member of the Winston-Salem
Violence Reduction Task Force sometimes brought him to state court
initial detention hearings. On the day in question, Confucius Patter-
son, who had been a target of the task force, was also scheduled to
make an initial appearance. Second, Lang testified that he was in
court that day to observe Rivera’s arraignment, which he had heard
about from his brother-in-law and from the press.

   During Rivera’s initial state court hearing, Rivera’s attorney, Doug
Meese, revealed that Rivera had two prior felony drug convictions.
After the hearing, Lang approached Meese and asked him if Rivera
did indeed have two prior felony drug convictions. When Meese con-
firmed this information, Lang made a statement about taking Rivera’s
case to federal court.

   In the ensuing days, Lang spoke to two Forsyth County Assistant
District Attorneys concerning the charges against Rivera. Lang also
spoke to Cliff Barrett, the criminal division chief for the United States
Attorney’s Office (USAO) for the Middle District of North Carolina,
to discuss the charges against Rivera. Barrett informed Lang that he
was aware of the charges against Rivera and also of Lang’s activities
concerning the case. Barrett then plainly instructed Lang to have no
further involvement in the case. Barrett did not tell Lang at that point
4                      UNITED STATES v. RIVERA
whether or not the United States would take the case. Instead, he told
Barrett that the case would need to proceed before the Organized
Crime Drug Enforcement Task Force (OCDETF) for review.

   Rivera was subsequently indicted on federal charges on February
27, 2001. Because of the impending federal prosecution, the state fel-
ony drug charges against Rivera were dismissed. A jury found Rivera
guilty of the federal drug charges and, because of his two prior drug
felonies, Rivera was sentenced to a mandatory minimum term of life
imprisonment.

                                  II.

   Rivera contends that the federal indictment against him should be
dismissed because it was brought in retaliation for his successful exer-
cise of his right to appeal his state court murder conviction. A prose-
cutor cannot punish a defendant for exercising his rights. United
States v. Goodwin, 457 U.S. 368, 372 (1982). However, "[t]he impo-
sition of punishment is the very purpose of virtually all criminal pro-
ceedings." Id. Therefore, a punitive motivation alone "does not
provide an adequate basis for distinguishing governmental action that
is fully justified as a legitimate response to perceived criminal con-
duct from governmental action that is an impermissible response to
noncriminal, protected activity." Id. at 372-73. In order to establish
prosecutorial vindictiveness, a defendant must show both that "the
prosecutor acted with genuine animus toward the defendant" and that
"the defendant would not have been prosecuted but for that animus."
United States v. Wilson, 262 F.3d 305, 314 (4th Cir. 2001).

   If a defendant cannot produce direct evidence of a vindictive
motive he can establish a rebuttable presumption of vindictiveness by
showing that "a reasonable likelihood of vindictiveness exists." Good-
win, 457 U.S. at 373. If he succeeds, the burden then shifts to the gov-
ernment to present objective evidence justifying its conduct. Id. at
374. The weight of the evidence is viewed, however, in the context
of "the presumption of regularity" that attends prosecutorial decisions.
United States v. Armstrong, 517 U.S. 456, 464 (1996) (citation omit-
ted). Thus, "in the ordinary case, so long as the prosecutor has proba-
ble cause to believe that the accused committed an offense defined by
statute, the decision whether or not to prosecute, and what charge to
                        UNITED STATES v. RIVERA                         5
file or bring before a grand jury, generally rests entirely in his discre-
tion." Id. (internal quotations omitted).

                                   III.

   Rivera argues that Lang’s prior prosecutorial involvement with
him, Lang’s attendance at his first state court appearance in the instant
case, Lang’s statement to his counsel after the initial appearance, and
Lang’s phone call to Barrett about his case constitute sufficient evi-
dence to support a presumption of vindictiveness. Rivera also argues
that the district court concluded that a presumption of vindictiveness
arises on these facts. We do not, however, need to reach that question.
The government has plainly presented sufficient evidence to rebut any
presumption that Lang’s alleged animus had any influence on the
decision to indict Rivera on federal charges.

   We note at the outset that most successful vindictive prosecution
claims involve retaliatory prosecutions by the same sovereign that
earlier brought defendant to trial. See, e.g., Goodwin, 457 U.S. at 381.
Here, the alleged vindictive prosecution was brought by a different
sovereign altogether. See United States v. Robison, 644 F.2d 1270,
1273 (9th Cir. 1981) (expressing "doubt as to whether a prosecution
could be condemned as ‘vindictive’ when the defendant’s claim is
that one sovereign is punishing him for rights he asserted against a
different sovereign."). There is likewise no indication that Rivera was
intimidated from exercising any right in any proceedings.

   To overcome this difficulty, Rivera attempts to link the earlier state
prosecution and the current federal prosecution through Lang’s
involvement in both. In so doing, however, Rivera ignores the fact
that Lang was not involved in the decision to indict him on federal
charges. The district court found it unclear whether Lang attended
Rivera’s initial state court appearance in a professional or personal
capacity. But even if we were to assume Lang did harbor some ani-
mus towards Rivera, this court cannot "impute the unlawful biases of
the investigating agents to the persons ultimately responsible for the
prosecution." United States v. Hastings, 126 F.3d 310, 314 (4th Cir.
1997).

  As soon as Barrett learned of Lang’s activities, Barrett directed
Lang to cease any further involvement in Rivera’s case. At that point,
6                       UNITED STATES v. RIVERA
the decision whether or not to indict Rivera on federal charges lay
completely in the hands of the OCDETF. Furthermore, the district
court found no evidence that Lang’s alleged animus somehow tainted
the process through which the OCDETF decided to indict Rivera.
Any improper animus on Lang’s part was therefore neutralized by
Barrett’s direction that Lang have no further involvement in the case.

   Furthermore, the government demonstrated valid federal interests
in prosecuting Rivera in federal court. Rivera possessed a large
amount of crack cocaine when he was arrested. Under the USAO pol-
icy guidelines, if an individual possesses in excess of 50 grams of
cocaine base his case will be considered for federal prosecution.
Moreover, the USAO considers a suspect’s criminal history in deter-
mining whether to press federal charges. Here, Rivera’s prior convic-
tions potentially qualified him as a career offender under the United
States Sentencing Guidelines. Therefore Rivera’s case fell squarely
within USAO guidelines for obtaining a federal indictment.

                                    IV.

   Rivera’s sole allegation of vindictiveness stems from Lang’s role
in Rivera’s case. However, because Lang was excluded from the deci-
sion whether or not to federally prosecute Rivera, the government has
successfully rebutted any presumption of vindictiveness that might
have arisen from Lang’s involvement.* The judgment of the district
court is therefore

                                                              AFFIRMED.

   *We have reviewed Rivera’s Apprendi challenge to the prosecutor’s
failure to include his prior convictions in the indictment and find it with-
out merit.